The Income Fund of America One Market, Steuart Tower Suite 2000 San Francisco, California94105 Mailing address: P.O. Box 7650 San Francisco, California 94120-7650 Phone (415) 393-7110 Fax (415) 393-7140 Patrick Quan Secretary October 5, 2011 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: The Income Fund of America File Nos. 811-01880 and 002-33371 Ladies/Gentlemen: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on September 30, 2011 of Registrant's Post-Effective Amendment No. 71 under the Securities Act of 1933 and Amendment No. 52 under the Investment Company Act of 1940. Sincerely, /s/ Patrick F. Quan Patrick F. Quan Secretary /pfq
